Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 06/21/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 10/15/2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 06/21/2021, claims 1-7, 10, 12, 18, 28, 31 and 33-40 are pending.  
Claims 28, 31 and 33-40 are currently under examination.  
Claims 1-7, 10, 12, 18, 37 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.





New Claim Rejections – necessitated by claim amendments

Claim Objections
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28, 31, 33-35, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieberman et al. (US 20120087973 of record) and Tedeschi et al. ("Hammerhead ribozymes in therapeutic target discovery and validation." Drug discovery today 14.15-16 (2009): 776-783), Liu et al. ("Reduction in severity of a herpes simplex virus type 1 murine infection by treatment with a ribozyme targeting the UL20 gene RNA." Journal of virology 82.15 (2008): 7467-7474) and Rossmiller et al. ("132 Gene Therapy With Self-Complementary Recombinant Adeno-Associated Virus in Models of Autosomal Dominant Retinitis Pigmentosa Cause by RHO Mutations." Molecular Therapy 23 (2015): S54).
The instant claims are drawn to a method of treating a neurotropic virus, comprising delivering a recombinant vector, wherein the vector comprises a nucleic acid encoding a ribozyme that specifically binds and/or cleaves a latency-associated region transcript of a virus and a method of treatment of a herpes virus infection in a subject comprising administering to the subject a nucleic acid that specifically cleaves a latency associated region transcript of the herpes virus, thereby preventing, reducing or delaying the recurrence of pathologies associated with the reactivation of latent virus.
Lieberman discloses a method of treating a neurotropic virus (Paras. [0070]-[0071] a method for treating viral mediated infectious disease or disorder in a subject... More preferably, the virus is HSV-1 or HSV-2; Pg. 3, 2nd paragraph, methods of treating a neurotropic virus ... In some aspects of the invention, the neurotropic virus 
Lieberman discloses the method of claim 28, wherein the latency-associated region transcript comprises one or more of a LAT transcript, a TAL transcript, or an ATAL transcript (Para. [0016] The viral RNA useful according to the invention refers to 
Lieberman discloses the method of claim 28, wherein the neurotropic virus is selected from the group consisting of herpes simplex virus-i (HHV-1), herpes simplex virus-2 (HHV-2), Varicella zoster virus (HHV-3), Epstein-Barr virus (HHV-4), Cytomegalovirus (HHV-5), Roseolovirus (HHV-6), HHV-7, and Kaposi's sarcoma-associated herpesvirus (HHV-8) (Paras. [0070]-[0071] a method for treating viral mediated infectious disease or disorder in a subject... More preferably, the virus is HSV-1 or HSV-2).
Lieberman do not teach the use of ribozymes that specifically binds a neurotropic virus.
Tedeschi et al. describes some advantages of using ribozymes as compared to siRNA.  Tedeschi et al. teach ribozymes have the ability to discriminate between targets differing by a single nucleotide and can be delivered to different cell compartments as compared to siRNA (see page 779). Tedeschi et al. teach the high selectivity of riboyzmes in gene inhibition makes them a distinctive choice over other nucleic acid based inhibitor such as siRNA (see page 781).
It has been shown in the art that ribozymes can be used to target HSV-1 late gene UL20 as taught by Liu et al. (see page 7467).  Liu et al. further teach that while 
One of skill in the art would be motivated to substitute the siRNA of Lieberman with one or more ribozyme targeted to latency associated regions to improve specificity to the target genes for treatment of infections due to a neurotropic virus. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In this case, because it was known that siRNA suffer from off target effects and it was known the ribozymes have superior target efficiency, it would have been obvious to try ribozymes in the methods of Lieberman.

Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Response to Arguments
Claim Rejections - 35 USC § 112
The rejection of claims 28-31 and 33-35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in response to claim amendments.

Claim Rejections - 35 USC § 102
The rejection of claim(s) 28-31 and 33-35 under 35 U.S.C. 102(a)(2) as being anticipated by Lieberman et al. (US 20120087973 of record) is withdrawn in response to claim amendments.






Written Description


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
706.07(a)    Final Rejection, When Proper on Second Action [R-07.2015]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c)  with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at 571-272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635